John Sullivan, Deputy Attorney General, and Thomas D. McBride, Attorney General,
—You have asked whether Pennsylvania local governments and soil conservation districts, which sponsor projects under the Federal Watershed Protection and Flood Prevention Act of August 4, 1954, 68 Stat. 666 (1954), 16 U. S. C. A. §§1001 to 1007 (Supp. III 1956), as amended, 70 Stat. 1088 (1956), 16 U. S. C. A. §§1002 to 1005, 1006a to 1007 (Supp. 1957), may, for this purpose, either within or outside of their own geo*99graphical limits (a) condemn land, (b) use tax funds for improvements and (c) buy land or easements. These questions are asked with respect to (a) flood prevention and (b) other uses under the Federal act.
The Pennsylvania Soil Conservation Law of May 15, 1945, P. L. 547, 3 PS §§849 to 864, grants certain powers to each soil conservation district, i. e., any county whose commissioners, by resolution, have declared that county to be a soil conservation district.
Subsection (2) of section 5 of the act provides:
“(2) Such a soil conservation district, upon its creation, shall constitute a public body corporate and politic exercising public powers of the Commonwealth as an agency thereof”: 3 PS §853.
Under subsection (3) of section 9, the district may carry out engineering and other conservation practices on lands “within the district” and may obtain “the necessary rights or interests in such lands.”
Subsection (4) of section 9 authorizes the district to “cooperate or enter into agreements with, and to furnish financial or other aid to, any agency, governmental or otherwise, or any occupier of lands within the district in carrying on erosion control and prevention operations.”
The district, in subsection (5) of section 9, is given the right:
“(5) To obtain options upon, and to acquire by purchase, exchange, lease, gift, grant, bequest, devise or otherwise, any property real or personal or right or interests therein; to maintain, administer and improve any properties acquired; to receive income from such properties and to expend such income in carrying out the purposes and provisions of this act; and to sell, lease or otherwise dispose of any of its property or interests therein in furtherance of the purposes and the provisions of this act”: 3 PS §857.
*100The right to make improvements is provided in subsection (7) of section 9, as follows:
“(7) To construct, improve and maintain such structures as may be necessary or convenient for the performance of any of the operations authorized in this act”: 3 PS §857.
In addition to thése general grants of power, there is a pertinent provision in subsection (11) of section 9:
“(11) No provisions with respect to the acquisition, operation or disposition of property by other public bodies shall be applicable to a district organized hereunder unless the Legislature shall specifically so state”: 3 PS §857.
Cooperation between districts is provided in section 10:
“The directors of any two or more districts organized under the provisions of this act may cooperate with one another in the exercise of any or all powers conferred in this act”: 3 PS §858.
State agencies are authorized to cooperate under section 11:
“Agencies of this Commonwealth which shall have jurisdiction over or be charged with the administration of State highways, or any State-owned lands and agencies of any county or other governmental subdivision of the State, which shall have jurisdiction over or be charged with the administration of any county-owned or other publicly owned lands lying within the boundaries of any district organized hereunder, may cooperate with the directors of such districts in the effectuation of programs and operations undertaken by the board of directors under the provisions of this act”: 3 PS §859.
Appropriations by the county commissioners are provided for in section 13:
“The county commissioners of the several counties of this Commonwealth are hereby authorized to appro*101priate annually out of the current revenues of the county, moneys to the soil conservation district, properly organized and functioning under the provisions of this act, and located within the county. The amount appropriated shall be determined as in the case of county appropriations, or appropriations of cities of the first class, as the case may be”: 3 PS §861.
From the foregoing, certain conclusions may be drawn with respect to the powers of Pennsylvania soil conservation districts, and you are hereby advised accordingly that:
1. They have not been granted the power to condemn under subsections (5) and (11) of section 9.
2. They may use tax funds for improvements but only within the district, and such improvements are limited to those specified in the Pennsylvania Soil Conservation Law under sections 9 and 13.
3. They may buy land or easements within the district only under subsection (5) of section 9, as modified and limited by subsections (3) and (4).
4. Their powers are limited to their own county under section 9, but they may cooperate with other districts under section 10.
5. The powers and duties of other governmental subdivisions with respect to the districts are outlined in subsection (4) of section 9, in which the districts are empowered:
“(4) To cooperate or enter into agreements with, and to furnish financial or other aid to, any agency, governmental or otherwise, or any occupier of lands within the district in carrying on erosion control and prevention operations, including ditching and draining operations for effective conservation and utilization of the lands within the district, subject to such conditions as the directors may deem necessary to advance the purposes of this act: Provided, however, That such agreements are within the limits of available funds *102or within appropriations made available to it by law”: 3 PS §857.
This language is broad enough to provide great flexibility in working out agreements with local governments as co-sponsors of projects for erosion control and prevention. The- local governments, of course, have only such powers as are given to them generally by the General Assembly, and are limited accordingly in the extent and nature of their participation.